Name: Council Regulation (EC) NoÃ 247/2008 of 17 March 2008 amending Regulation (EC) NoÃ 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation)
 Type: Regulation
 Subject Matter: plant product;  agri-foodstuffs;  economic policy;  agricultural policy;  economic geography;  leather and textile industries
 Date Published: nan

 19.3.2008 EN Official Journal of the European Union L 76/1 COUNCIL REGULATION (EC) No 247/2008 of 17 March 2008 amending Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The processing aid for short flax fibre and hemp fibre containing not more than 7,5 % impurities and shives applies until the end of 2007/2008 marketing year. Nevertheless, in view of the favourable trends on the market for this kind of fibre under the current aid scheme and in order to contribute to consolidating innovative products and their market outlets, application of this aid should be extended until the end of the 2008/2009 marketing year. (2) Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre (1) provided for an increase in the level of processing aid for long flax fibre from the 2008/2009 marketing year onwards. Regulation (EC) No 1673/2000 has been replaced by Council Regulation (EC) No 1234/2007 as of the marketing year 2008/2009. The provisions of Regulation (EC) No 1234/2007 were drafted in view of the provisions of Regulation (EC) No 1673/2000 as they would have applied as of that marketing year, therefore fixing the aid at the level foreseen. Since the processing aid for short fibres is maintained till the end of the 2008/2009 marketing year, the processing aid for long flax fibre for that additional marketing year should be maintained at the level that has so far been foreseen in Regulation (EC) No 1673/2000 until the end of the 2007/2008 marketing year. (3) In order to promote the production of high-quality short flax and hemp fibres, the aid is granted to fibres containing a maximum of 7,5 % of impurities and shives. However, the Member States may derogate from this limit and grant processing aid for short flax fibre containing a percentage of impurities and shives of between 7,5 % and 15 % and for hemp fibre containing a percentage of impurities and shives of between 7,5 % and 25 %. Since this possibility is open only till the end of the 2007/2008 marketing year, it is necessary to give the Member States the possibility to derogate from that limit for one more marketing year. (4) As new market outlets have developed it is required to guarantee a minimum level of raw material supply. So in order to continue to ensure reasonable production levels in each Member State, it is necessary to extend the period in which the national guaranteed quantities apply. (5) Additional aid has been supporting the continuation of traditional production of flax in certain regions of the Netherlands, Belgium and France. In order to continue enabling gradual adaptation of farm structures to the new market conditions, it is necessary to extend this transitional aid until the end of 2008/2009 marketing year. (6) Regulation (EC) No 1234/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1234/2007 is hereby amended as follows: 1. the title of Subsection II of Section I of Chapter IV of Title I of Part II shall be replaced by the following: Subsection II Flax and hemp grown for fibre; 2. Article 91 shall be amended as follows: (a) the first subparagraph of paragraph 1 shall be replaced by the following subparagraphs: 1. Aid for processing the straw of long flax grown for fibre shall be granted to authorised primary processors on the basis of the quantity of fibre actually obtained from straw for which a contract of sale has been concluded with a farmer. During the marketing year 2008/2009 aid shall also be granted under the same conditions for processing the straw of short flax and hemp grown for fibre.; (b) paragraph 2 shall be replaced by the following: 2. For the purposes of this Subsection, authorised primary processor  shall mean a natural or legal person or a group of natural or legal persons, irrespective of its legal status under national law, or that of its members, that has been authorised by the competent authority of the Member State in the territory of which are located its facilities for producing flax or hemp fibre.; 3. Article 92(1) shall be replaced by the following: 1. The amount of processing aid provided for in Article 91 shall be fixed: (a) for long flax fibre:  at EUR 160 per tonne for the 2008/2009 marketing year,  at EUR 200 per tonne from the 2009/2010 marketing year onwards; (b) during the marketing year 2008/2009, for short flax and hemp fibre containing not more than 7,5 % impurities and shives, at EUR 90 per tonne. However, the Member State may, with reference to traditional outlets, also decide to grant aid: (a) for short flax fibre containing a percentage of impurities and shives of between 7,5 % and 15 %; (b) for hemp fibre containing a percentage of impurities and shives of between 7,5 % and 25 %. In the cases provided for in the second subparagraph, the Member State shall grant the aid in respect of a quantity which amounts to not more than the quantity produced, on the basis of 7,5 % of impurities and shives.; 4. Article 94 shall be amended as follows: (a) paragraph 1 shall be replaced by the following: 1. A maximum guaranteed quantity of 80 878 tonnes per marketing year shall be established for long flax fibre in respect of which aid may be granted. That quantity shall be apportioned among certain Member States as national guaranteed quantities in accordance with point A.I. of Annex XI.; (b) the following paragraph shall be inserted after paragraph 1: 1a. A maximum guaranteed quantity of 147 265 tonnes for the marketing year 2008/2009 shall be established for short flax fibre and hemp fibre in respect of which aid may be granted. That quantity shall be apportioned as national guaranteed quantities among certain Member States in accordance with point A.II. of Annex XI.; (c) the following paragraph shall be added: 3. Each Member State may transfer part of its national guaranteed quantity as referred to in paragraph 1 to its national guaranteed quantity as referred to in paragraph 1a and vice versa. Transfers as referred to in the first subparagraph shall be carried out on the basis of an equivalence of one tonne of long flax fibre to 2,2 tonnes of short flax fibre and hemp fibre. Processing aid shall be granted only in respect of the quantities referred to in paragraphs 1 and 1a, respectively, adjusted in accordance with the first two subparagraphs of this paragraph.; 5. the following Article shall be inserted after Article 94: Article 94a Additional aid During the 2008/2009 marketing year, additional aid shall be granted to the authorised primary processor in respect of areas under flax in zones I and II as described in point A.III. of Annex XI and the straw production of which has been the subject of: (a) a sale/purchase contract or a commitment as referred to in Article 91(1); and (b) aid for processing into long fibre. The amount of additional aid shall be EUR 120 per hectare in zone I and EUR 50 per hectare in zone II.; 6. Annex XI shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2008. For the Council The President I. JARC (1) OJ L 193, 29.7.2000, p. 16. Regulation as repealed by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). ANNEX Point A of Annex XI shall be replaced by the following: A.I. Apportionment of the maximum guaranteed quantity for long flax fibre among the Member States referred to in Article 94(1): Belgium 13 800 Bulgaria 13 Czech Republic 1 923 Germany 300 Estonia 30 Spain 50 France 55 800 Latvia 360 Lithuania 2 263 Netherlands 4 800 Austria 150 Poland 924 Portugal 50 Romania 42 Slovakia 73 Finland 200 Sweden 50 United Kingdom 50 A.II. Apportionment of the maximum guaranteed quantity for the marketing year 2008/2009 for short flax and hemp fibre among the Member States referred to in Article 94(1a) The quantity referred to in Article 94(1a) shall be apportioned in the form of: (a) national guaranteed quantities for the following Member States: Belgium 10 350 Bulgaria 48 Czech Republic 2 866 Germany 12 800 Estonia 42 Spain 20 000 France 61 350 Latvia 1 313 Lithuania 3 463 Hungary (1) 2 061 Netherlands 5 550 Austria 2 500 Poland 462 Portugal 1 750 Romania 921 Slovakia 189 Finland 2 250 Sweden 2 250 United Kingdom 12 100 (b) 5 000 tonnes to be apportioned in national guaranteed quantities for the marketing year 2008/2009 among Denmark, Ireland, Greece, Italy and Luxembourg. Such apportionment shall be determined on the basis of the areas which were the subject of one of the contracts or commitments as referred to in Article 91(1). A.III. Zones eligible for the aid referred to in Article 94a Zone I 1. The territory of the Netherlands; 2. the following Belgian communes: Assenede, Beveren-Waas, Blankenberge, Bredene, Brugge, Damme, De Haan, De Panne, Diksmuide (except Vladslo and Woumen), Gistel, Jabbeke, Knokke-Heist, Koksijde, Lo-Reninge, Middelkerke, Nieuwpoort, Oostende, Oudenburg, Sint-Gillis-Waas (Meerdonk only), Sint-Laureins, Veurne and Zuienkerke. Zone II 1. Areas of Belgium other than those included in Zone I; 2. the following areas of France:  the department of Nord,  the districts of BÃ ©thune, Lens, Calais, Saint-Omer and the canton of Marquise in the department of Pas-de-Calais,  the districts of Saint-Quentin and Vervins in the department of Aisne,  the district of Charleville-MÃ ©ziÃ ¨res in the department of Ardennes.. (1) The national guaranteed quantity fixed for Hungary concerns hemp fibre only.